Cobb, P. J.
(After stating the foregoing facts.) A railroad conductor should not accept from a passenger a ticket to a particular station, knowing that she intends and desires to get off there, unless he expects to stop the train at that station and allow her to alight. If he accepts a ticket, a duty arises to stop the train at the point of destination fixed by the ticket. Caldwell v. R. Co., 89 Ga. 550. In the present case the conductor not only accepted the ticket but he was distinctly informed that plaintiff desired to alight from the train at Stone Mountain. If he did not intend to stop the train at that station, he should have promptly informed the plaintiff to that effect and refused to accept her ticket, and either have stopped the train immediately and allowed her to alight, or should have informed her at what station the train 'would make the next stop in order to allow her to alight at that point. The failure to stop the *519train at Stone Mountain and carrying plaintiff beyond her point of destination to Atlanta was a breach of duty, which renders the company liable. The plaintiff certainly had a cause of action against the lessee of the defendant for this breach of duty which it owed to her, growing out of the acceptance of her ticket. The defendant, being by its charter a carrier of passengers for hire, could not throw off the responsibility which it owed to the public by a lease of its property to another company; and the plaintiff therefore had a right of election, whether she would hold the lessee liable or bring her action against the lessor. “A breach of a contract made by a common carrier with one of its passengers is a breach of its public duty, for which it is liable in tort.” Caldwell v. R. Co., supra. The petition being challenged simply by a general demurrer, it will not.be subjected to that scrutiny which the filing of a special demurrer would require. As against a general demurrer the petition set forth a cause of action.

Judgment reversed.


All the Justices concur, except Fish, C. J., absent.